                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

    DERRICK VINCENT REDD,               No. 18-cv-7679 (NLH) (KMW)

              Plaintiff,

         v.                                      OPINION

    FEDERAL BUREAU OF PRISONS, et
    al.,

              Defendants.


APPEARANCE:
Derrick Vincent Redd, No. 49502-083
FCI – Fairton
P.O. Box 420
Fairton, NJ 08320
     Plaintiff Pro se

HILLMAN, District Judge

        Plaintiff Derrick Vincent Redd, a prisoner presently

incarcerated at Federal Correctional Institution (“FCI”) Fairton

in Fairton, New Jersey, has filed a Complaint which the Court

will construe to be a civil rights action pursuant to Bivens v.

Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971), 1

against the Federal Bureau of Prisons and the United States of

America.




1 Plaintiff states in his Complaint that he is bringing it
pursuant to the Federal Tort Claims Act. See ECF No. 1 at 2.
The claims he alleges, however, are constitutional torts and not
claims for personal injury. Because Plaintiff is proceeding pro
se, the Court will liberally construe his Complaint as a civil
rights complaint pursuant to Bivens.
                                    1
     At this time, the Court must review Plaintiff’s filing,

pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A to determine

whether it should be dismissed as frivolous or malicious, for

failure to state a claim upon which relief may be granted, or

because it seeks monetary relief from a defendant who is immune

from such relief.   For the reason set forth below, the Court

will dismiss the Complaint without prejudice for failure to

state a claim.   28 U.S.C. §§ 1915(e)(2)(b)(iii) and 1915A(b)(2).

BACKGROUND

     Plaintiff filed a Complaint and designated it as arising

under the Federal Tort Claims Act.   ECF No. 1.   The Complaint

itself does not contain factual allegations but an exhibit to

the Complaint provides as follows:

          At issue is the fact that 30 plus days ago, an inmate
          who classifies themselves as transgender came to Delta
          Unit and immediately placed into my cell. At that
          time, I was told that she was being placed into my
          cell at the direction of AWO-Johnson. After several
          weeks of requesting the inmate’s removal which was
          premised upon inappropriate behavior on their part
          with other inmates, I was ignored and the issue went
          unresolved.

          Around the 26th or 29th of September, 2017, I was
          brought informally before, the Captain, Case/Unit
          Managers, and Dr. Jabota, and accused of conduct that
          would normally get an inmate brought up on charges and
          placed into the SHU. However, I was accused of
          inappropriate behavior with my cell-mate which was not
          supported with anything other than the accusation.
          The accusations lodged against me were vicious,
          malicious, and mean-spirited. Brought by an
          individual who had not been in Delta Unit for more
          than 30 days, against myself who has been in Delta

                                 2
          Unit for nine (9) years without incident, and who
          works very, very hard in helping with the orderly
          running of this institution as it relates to all
          things laundry. In other words, I have been an
          outstanding inmate for 9 years without so much as a
          blemish on my record, only to have my character
          tarnished by an individual who has been caught red
          handed committing inappropriate acts with another
          inmate on the recreation yard, and left alone as if
          she could do not wrong. My due process has been
          violated because I was sanctioned without due process
          (a formal hearing), no incident report or proof other
          than a known liar’s word.

ECF No. 1-1 at 2-3.

     This exhibit appears to be an administrative remedy form

under the Federal Tort Claims Act.       Under the section for

“Personal Injury/Wrongful Death” on the form, Plaintiff

describes his injury as follows:       “The basis, nature of my

personal injury is premised upon a blatant denial of my

Constitutional Rights to Due Process, libel, slander, false

accusations, retaliation, negligence in failing to properly

investigate said false accusations at my detriment.”       Id. at 2.

In addition, as for relief, Plaintiff requests “$50,000 for the

blatant disregard and denial of my constitutional rights to due

process, libel, slander, false accusations, retaliation and

negligence in failing to properly investigate said false

accusation.”   ECF No. 1 at 6.

STANDARD OF REVIEW

     Sections 1915(e)(2) and 1915A require a court to review

complaints prior to service in cases in which a plaintiff is

                                   3
proceeding in forma pauperis and in which a plaintiff is

incarcerated.   The Court must sua sponte dismiss any claim that

is frivolous, is malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief.   This action is subject to sua

sponte screening for dismissal under 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A because Plaintiff is proceeding in forma pauperis and

is also incarcerated.   See ECF No. 5 (granting in forma pauperis

application).

     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.   Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).   “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”   Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).   “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).




                                  4
DISCUSSION

     In the Complaint, which the Court construes as a civil

rights complaint pursuant to Bivens, 2 Plaintiff has sought relief

against only the United States of America and the Federal Bureau

of Prisons.   The Court must dismiss without prejudice, however,

the Complaint because both defendants are immune from suit.

     In Bivens and its progeny, the Supreme Court held that

damages may be obtained for injuries caused by certain

constitutional violations committed by federal officials.   In

the limited settings where Bivens applies, “the implied cause of

action is the ‘federal analog to suits brought against state

officials under . . . 42 U.S.C. § 1983.’” Iqbal, 556 U.S. at

675–76 (quoting Hartman v. Moore, 547 U.S. 250, 254 n.2 (2006)).

“If a federal prisoner in a BOP facility alleges a

constitutional deprivation, he may bring a Bivens claim against

the offending individual officer, subject to the defense of

qualified immunity.” Corr. Services. Corp. v. Malesko, 534 U.S.

61, 72 (2001).

     A Bivens suit, however, may not be brought against the

United States or its agencies.   “Absent a waiver, sovereign




2 Plaintiff alleges no injury to his person or his property in
his Complaint. Instead, he only alleges constitutional tort
claims against the United States. Such claims would fail as a
matter of law against the United States under the FTCA. See
Webb v. Desan, 250 F. App’x 468, 471 (3d Cir. 2007).
                                 5
immunity shields the Federal Government and its agencies from

suit.” FDIC v. Meyer, 510 U.S. 471, 475 (1994) (citations

omitted).   See also Webb v. Desan, 250 F. App’x 468, 471 (3d

Cir. 2007) (noting that the United States is immune from Bivens

claims).    Here, because Plaintiff has only brought his suit

against the United States and the Bureau of Prisons, which are

both immune, the Court must dismiss the Complaint.

     Generally, “plaintiffs who file complaints subject to

dismissal under [§ 1915] should receive leave to amend unless

amendment would be inequitable or futile.”    Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).    Because it is

possible that the Plaintiff may be able to amend his Complaint

to add individual defendants who are amenable to suit under

Bivens or to add a cognizable 3 and exhausted claim under the FTCA

for which the United States would be the proper defendant, the

Court will grant leave to amend in order to allow Plaintiff an

opportunity to cure these pleading deficiencies.


3 Cognizable claims under the Federal Tort Claims Act for which
the United States has waived sovereign immunity include only
those for money damages “for injury or loss of property, or
personal injury or death caused by the negligent or wrongful act
or omission of any employee of the Government while acting
within the scope of his office or employment.” 28 U.S.C. §
1346(b). The United States specifically retained sovereign
immunity from and such an FTCA suit could not be brought for
“[a]ny claim arising out of assault, battery, false
imprisonment, false arrest, malicious prosecution, abuse of
process, libel, slander, misrepresentation, deceit, or
interference with contract rights.” 28 U.S.C. § 2680(h).
                                  6
CONCLUSION

     For the reasons stated above, the Complaint is dismissed

without prejudice as the defendants are immune from suit, with

leave to amend granted.   An appropriate order follows.



Dated: October 29, 2018              s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 7
